Case: 17-13506   Date Filed: 04/17/2018   Page: 1 of 5


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-13506
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:16-cr-00483-EAK-TBM-2



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

JOSE BOLIVAR OROBIO,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (April 17, 2018)
               Case: 17-13506     Date Filed: 04/17/2018    Page: 2 of 5


Before TJOFLAT, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Jose Bolivar Orobio appeals his 135-month sentence for 1 count of

conspiracy to possess with intent to distribute 5 kilograms or more of cocaine,

while on board a vessel subject to the jurisdiction of the United States, in violation

of 46 U.S.C. §§ 70503(a), 70506(a)-(b), and 21. U.S.C. § 960(b)(1)(B)(ii), and 1

count of possession with intent to distribute 5 kilograms or more of cocaine, while

on board a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. §§ 70503(a), 70506(a), 18 U.S.C. § 2, and 21 U.S.C. § 960(b)(1)(B)(ii). On

appeal, he argues that his sentence is substantively unreasonable because the

District Court failed to consider the 18 U.S.C. § 3553(a) factors.

      We review the reasonableness of a sentence under a deferential

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). In

reviewing a district court’s sentence for substantive reasonableness, we examine

the totality of the circumstances to determine whether the statutory factors in

§ 3553(a) support the sentence in question. United States v. Gonzalez, 550 F.3d
1319, 1324 (11th Cir. 2008). A sentence may be substantively unreasonable if a

district court unjustifiably relied on any § 3553(a) factor or failed altogether to

consider pertinent § 3553(a) factors. United States v. Sarras, 575 F.3d 1191, 1219

(11th Cir. 2009). We do not require a district court to state on the record that it has


                                           2
              Case: 17-13506      Date Filed: 04/17/2018   Page: 3 of 5


explicitly considered each of the § 3553(a) factors and will consider it sufficient

where the district court acknowledges that it considered the defendant’s arguments

and the § 3553(a) factors. United States v. Dorman, 488 F.3d 936, 938 (11th Cir.

2007).

      The party who challenges the sentence bears the burden of showing that the

sentence is unreasonable in light of the record and the § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We will not remand for

resentencing unless left with a definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by imposing

a sentence outside of the range of reasonable sentences based upon the facts of the

case. United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). That we

may reasonably conclude a different sentence is appropriate is insufficient for

reversal. Gall, 552 U.S. at 51.

      The district court’s sentence must be “sufficient, but not greater than

necessary, to comply with the purposes” listed in § 3553(a)(2), including the need

for the sentence to reflect the seriousness of the offense and to promote respect for

the law, the need for adequate deterrence, the need to protect the public, and the

need to provide the defendant with educational or vocational training, medical

care, or other correctional treatment. 18 U.S.C. § 3553(a)(2). The district court

also must consider the nature and circumstances of the offense and history and


                                           3
              Case: 17-13506      Date Filed: 04/17/2018   Page: 4 of 5


characteristics of the defendant, the kinds of sentences available, the guideline

range, any pertinent policy statements of the Sentencing Commission, the need to

avoid unwarranted sentencing disparities, and the need to provide restitution to

victims. Id. § 3553(a)(1), (3)–(7). The weight given to any specific § 3553(a)

factor is committed to the sound discretion of the district court. United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007). As such, the court need

not specifically address every mitigating factor raised by the defendant for the

sentence to be substantively reasonable. See United States v. Snipes, 611 F.3d 855,

873 (11th Cir. 2010).

      Although we do not automatically presume a sentence falling within the

guideline range to be reasonable, we ordinarily expect such a sentence to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). That a

sentence is below the statutory maximum is another indicator of reasonableness.

See Gonzalez, 550 F.3d at 1324.

      Here, Orobio’s sentence is substantively reasonable. The District Court

weighed Orobio’s personal circumstances against the substantial amount of

cocaine involved in the offense. See Clay, 483 F.3d at 743. Although Orobio

argues that being exposed to domestic violence as a child, his sixth grade level of

education, and his illiteracy were not taken into consideration, the District Court

was not required to address every mitigating factor raised by him. See Snipes, 611


                                          4
              Case: 17-13506    Date Filed: 04/17/2018   Page: 5 of 5
F.3d at 873. The Court also noted Orobio’s background and explicitly stated that it

considered his arguments and the § 3553(a) factors before imposing the sentence.

Dorman, 488 F.3d at 938. Although Orobio argues that a downward variance

would have been more appropriate, that argument alone is not enough for us to

reverse the District Court’s sentence. See Gall, 552 U.S. at 51. Lastly, Orobio’s

135-month sentence is at the lowest end of the guideline range of imprisonment

and below the statutory maximum of life, which further indicates its

reasonableness. See 46 U.S.C. §§ 70506(a), (b); 21 U.S.C. § 960(b)(1)(B)(ii);

Gonzalez, 550 F.3d at 1324; Hunt, 526 F.3d at 746. Accordingly, we affirm.

      AFFIRMED.




                                         5